          Case 1:19-cv-03147-NRB Document 22 Filed 05/24/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFERIES LLC,
                                        Petitioner,                 Civ. Action No. 19-cv-03147
                                                                    (NRB) (SN)
                          - against -
                                                                    NOTICE OF RESPONDENT’S
JON A. GEGENHEIMER,                                                 MOTION TO DISMISS, STAY
                                                                    OR TRANSFER VENUE
                                        Respondent.



       PLEASE TAKE NOTICE that Respondent Jon A. Gegenheimer, by its undersigned

counsel shall appear before this Court, on a date and time to be scheduled by the Court, and shall

move this Court, pursuant to this Court’s briefing schedule, for an Order: (1) dismissing or staying

this action, pursuant to the “first-to-file” doctrine of federal comity, (2) dismissing this action for

lack of proper venue, pursuant to Rule 12(b)(3); (3) transferring this action to the Northern District

of California, pursuant to 28 U.S.C. § 1404(a); and (4) for such other relief that this Court deems

just and proper.

       PLEASE TAKE FURTHER NOTICE that in support of his motion, Respondent Jon A.

Gegenheimer shall rely on the accompanying Declaration of David Jacobs and the exhibits

attached thereto, and the Memorandum of Law in Support of Respondent Jon A. Gegenheimer

Motion to Dismiss, Stay or Transfer Venue submitted herewith.

Dated: May 24, 2019                                   EPSTEIN, BECKER & GREEN, P.C.

                                                      By: /s/ David Jacobs
                                                           DAVID JACOBS
                                                      1925 Century Park East, Suite 500
                                                      Los Angeles, California 90067-2506
                                                      Tel: (310) 556-8861
                                                      Fax: (310) 553-2165
                                                      djacobs@ebglaw.com
